                Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 1 of 7



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR15-0202-JCC
10                             Plaintiff,                   ORDER
11          v.

12   EFRAN VILLALOBOS-GONZALEZ,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for compassionate release
16   pursuant to 18 U.S.C. § 3582(C)(1) (Dkt. No. 357). 1 Having thoroughly considered the parties’
17   briefing and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
18   the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On February 23, 2016, Defendant pleaded guilty to conspiracy to distribute controlled
21   substances in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(C), 846. (See Dkt. Nos. 169–71.) On
22   May 24, 2016, the Court sentenced Defendant to 60 months of incarceration followed by three
23          1
              On June 29, 2020, Defendant filed a pro se motion for compassionate release. (Dkt. No.
24   350.) Counsel was subsequently appointed to Defendant, (Dkt. No. 351), and the parties
     stipulated to a briefing schedule under which Defendant would file an amended or substitute
25   motion on or before July 17, 2020. (Dkt. Nos. 353 at 2, 354 at 1.) Defendant accordingly filed
     the instant motion for compassionate release. (See Dkt. No. 357 at 1.) The Court’s order disposes
26   of both Defendant’s pro se motion and his counseled motion.

     ORDER
     CR15-0202-JCC
     PAGE - 1
                Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 2 of 7




 1   years of supervised release. (Dkt. Nos. 241–42.) Defendant’s scheduled release date is

 2   September 25, 2020. (See Dkt. Nos. 357 at 3, 359 at 2.)

 3          Defendant now moves to reduce his custodial sentence to time served with the remainder

 4   of his sentence converted to home confinement, placement at a residential reentry center

 5   (“RRC”), or a combination of the two, pursuant to the compassionate release provisions of 18

 6   U.S.C. § 3582(c)(1). (See Dkt. No. 357 at 1.) 2 Defendant argues that he suffers from numerous

 7   ailments, including decompensating liver cirrhosis, that put him at increased risk of serious

 8   complications from COVID-19. (Dkt. Nos. 357 at 1, 3–5; see generally Dkt. No. 358.) 3
 9   II.    DISCUSSION

10          A.       Legal Standard

11          Before a defendant files a motion to reduce his sentence, a defendant must first ask the

12   warden of the defendant’s facility to file a motion on the defendant’s behalf. 18 U.S.C.

13   § 3582(c)(1)(A). If the warden denies the defendant’s request or the warden takes longer than 30

14   days to respond, then the defendant may file his own motion to reduce his sentence. Id.

15          18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a term of imprisonment if

16   “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

17   consistent with applicable policy statements issued by the Sentencing Commission.” The

18   Sentencing Commission’s relevant policy statement, in turn, says that a court may reduce a term

19   of imprisonment if “the defendant is not a danger to the safety of any other person or to the

20
            2
21             The Government and U.S. Probation note that Defendant “is a non-citizen subject to a
     valid immigration detainer, which precludes his release directly into the community or to a
22   residential reentry center.” (Dkt. No. 359 at 2.) Defendant notes that several courts have found
     that a defendant who is subject to a valid immigration detainer may still be granted
23   compassionate release. (See Dkt. No. 360 at 2–4) (collecting cases). Accordingly, the Court
     addresses Defendant’s request for compassionate release without regard to the possibility that he
24
     will be detained by U.S. Immigration and Customs Enforcement upon release.
25          3
               Defendant notes that “FMC–Fort Worth experienced the largest outbreak in all of BOP
     in spite of [its] precautions, and is currently experiencing an uptick in such cases after
26   weathering that outbreak.” (Dkt. No. 357 at 4.)

     ORDER
     CR15-0202-JCC
     PAGE - 2
                Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 3 of 7




 1   community” and “extraordinary and compelling reasons warrant such a reduction.” United States

 2   Sentencing Guidelines (“U.S.S.G.”) § 1B1.13. The policy statement also directs a court to

 3   consider the factors set forth in 18 U.S.C. § 3553(a) in deciding whether compassionate release is

 4   appropriate. U.S.S.G. § 1B1.13 cmt. n.4. Taken together, the policy statement and 18 U.S.C.

 5   § 3582(c)(1)(A) create a three-step process for ruling on a motion for compassionate release: the

 6   court must first decide whether “extraordinary and compelling reasons warrant . . . a reduction

 7   [in the defendant’s sentence],” then determine whether “the defendant is . . . a danger to the

 8   safety of any other person or to the community,” and finally assess whether a reduction in the
 9   defendant’s sentence is consistent with the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C.
10   § 3582(c)(1)(A); U.S.S.G. § 1B1.13.
11          B.       Exhaustion
12          Defendant previously filed a request for compassionate release with the warden of the
13   Federal Medical Center–Fort Worth, which was denied on May 26, 2020. (See Dkt. Nos. 357 at
14   3, 357-1 at 2–3.) The parties agree that Defendant has therefore satisfied the exhaustion
15   requirement of the First Step Act. See 18 U.S.C. § 3582(c)(1)(A); (Dkt. Nos. 357 at 2, 359 at 8).
16          C.       Extraordinary and Compelling Reasons for Release
17          A court may reduce a defendant’s sentence if it finds that extraordinary and compelling
18   reasons exist, such as the defendant “suffering from a serious physical or medical

19   condition . . . that substantially diminishes the ability of the defendant to provide self-care within

20   the environment of a correctional facility and from which he or she is not expected to recover.”

21   U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I); see 18 U.S.C. § 3582(c)(1)(A). 4

22          Here, Defendant suffers from several health ailments, including decompensating liver

23
            4
24             While Defendant cites the “catch-all” provision of U.S.S.G. § 1B1.13, (see Dkt. No. 357
     at 6 – 7) (citing U.S.S.G. § 1B1.13, cmt. n.1.D.), Defendant’s request falls within the medical
25   condition provision of U.S.S.G. § 1B1.13 because his motion cites his medical conditions that
     render him particularly vulnerable to serious complications from COVID-19, see U.S.S.G. §
26   1B1.13, cmt. n.1.A.ii.

     ORDER
     CR15-0202-JCC
     PAGE - 3
              Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 4 of 7




 1   cirrhosis, thrombocytopenia, anemia, and cardiac murmur, and has a history of hepatitis and

 2   diabetes. (See Dkt. Nos. 357 at 3–5, 359 at 4; see generally Dkt. No. 358.) The parties agree that

 3   Defendant’s health issues put him at heightened risk of severe complications if he were to

 4   contract COVID-19 and that therefore extraordinary and compelling reasons exist in this case.

 5   (See Dkt. Nos. 357 at 6–8, 359 at 9.) The Court accordingly finds that Defendant has identified

 6   extraordinary and compelling circumstances that justify a reduction in his sentence pursuant to

 7   18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Cosgrove, Case No. C15-0230-RSM, Dkt.

 8   No. 95 at 11 (W.D. Wash. Apr. 15, 2020) (concluding inmate faced extraordinary and
 9   compelling circumstances because he was uniquely susceptible to COVID-19 and he was housed
10   in a facility where the virus was spreading).
11          D.       Danger to the Safety of Any Other Person or to the Community
12          In determining whether a defendant presents a danger to the safety of any other person or
13   to the community, the court looks to the nature and circumstances of the defendant’s underlying
14   offense, the weight of evidence against him, his history and characteristics, and the nature and
15   seriousness of the danger his release would pose to any person or the community. See U.S.S.G.
16   § 1B1.13(2); 18 U.S.C. § 3142(g).
17          Here, Defendant argues that “[h]is only prior criminal record was for DUIs, he spent a
18   year on appearance bond without incident while his case was pending, he has not disciplinary

19   history while he has been incarcerated, and his . . . underlying [criminal conduct] was largely the

20   product of the influence of a cousin who remains incarcerated.” (Dkt. No. 357 at 9.) Defendant

21   also argues that if he is released to the community he will benefit from family support in

22   Snohomish County and that if he is placed in an RRC he will be under constant supervision by

23   U.S. Probation. (Id.) The Government “concurs that the defendant poses a very modest danger to

24   others or the community,” emphasizing that Defendant’s noncompliance with his appearance

25   bond “entailed failures to submit to alcohol and drug testing” and that Defendant “largely acted

26   at the direction of others” in his underlying criminal conduct. On this record, the Court finds that


     ORDER
     CR15-0202-JCC
     PAGE - 4
              Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 5 of 7




 1   Defendant would not pose a danger to the safety of the community if released. See U.S.S.G.

 2   § 1B1.13(2); 18 U.S.C. § 3142(g).

 3          E.       18 U.S.C. § 3553(a) Factors

 4          In determining whether to grant a defendant compassionate release under 18 U.S.C.

 5   § 3582(c)(1)(A), the court must also consider any relevant factors set forth in 18 U.S.C.

 6   § 3553(a). See U.S.S.G. § 1B1.13. These factors include the nature and circumstances of the

 7   underlying offense, the need for the sentence imposed, the kinds of sentences available, the

 8   applicable sentencing range, pertinent policy statements, avoidance of sentencing disparities, and
 9   the need to provide victims with restitution. See 18 U.S.C. § 3553(a).
10          Defendant’s underlying criminal conduct was serious, as he was involved in a large-scale
11   drug trafficking operation that was responsible for distributing substantial quantities of illicit
12   substances. (See Dkt. No. 359 at 2–3.) But, as recognized by the Government, Defendant
13   “largely acted at the direction of others.” (Id. at 11.) Moreover, Defendant is scheduled to be
14   released from confinement in September 2020. (See Dkt. Nos. 357 at 3; 359 at 1, 11.) Thus,
15   Defendant has served a substantial portion of his sentence and is seeking a minimal reduction.
16   Therefore, the Court finds that the factors set forth in 18 U.S.C. § 3553(a) weigh in favor of
17   granting Defendant’s request for compassionate release. See U.S.S.G. § 1B1.13.
18          F.       Additional Term of Supervised Release

19          While 18 U.S.C. § 3582(c)(1)(A) authorizes a court to reduce a defendant’s term of

20   imprisonment, the statute allows a court to “impose a term of probation or supervised release

21   with or without conditions that does not exceed the unserved portion of the original term of

22   imprisonment.” The Court finds that an additional term of supervised release would adequately

23   balance the seriousness of Defendant’s offense and the need for his original sentence with the

24   extraordinary and compelling reasons that warrant his release. Therefore, the Court IMPOSES an

25   additional term of supervised release commensurate with the balance of Defendant’s remaining

26   term of imprisonment as of the date this order is issued. During this term of supervised release,


     ORDER
     CR15-0202-JCC
     PAGE - 5
                 Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 6 of 7




 1   Defendant shall reside in and satisfactorily participate in an RRC program as a condition of

 2   supervised release until discharged by the Program Manager or Defendant’s U.S. Probation

 3   officer. Defendant may be responsible for a 25% gross income subsistence fee. This additional

 4   term of supervised release shall be followed by the previously imposed three years of supervised

 5   release.

 6          G.       Motion to Seal

 7          In support of his motion for compassionate release, Defendant filed his medical records

 8   under seal “in accordance with LCrR 55.” (See Dkt. No. 358.) But that Local Criminal Rule does
 9   not state that medical records shall be filed under seal. See W.D. Wash. Local Crim. R. 55(b).
10   Moreover, even if a record qualifies for protection under Local Criminal Rule 55(b), “a motion
11   or stipulated motion to seal must be made or filed before or at the same time the party files the
12   sealed materials.” W.D. Wash. Local Crim. R. 55(c). Therefore, Defendant is ORDERED to file
13   an appropriate motion to seal setting forth the legal basis for maintaining the exhibit under seal
14   within 14 days of the date this order is issued. Failure to do so will result in the unsealing of the
15   exhibit.
16   III.   CONCLUSION

17          For the foregoing reasons, the Court GRANTS Defendant’s motion for compassionate

18   release (Dkt. No. 357). The Court hereby REDUCES Defendant’s term of imprisonment to time

19   served. The Court also IMPOSES an additional term of supervised release commensurate with

20   the balance of Defendant’s remaining term of imprisonment as of the date this order is issued,

21   subject to the terms set forth in this order, to be followed by the previously imposed period of

22   three years of supervised release. The Court accordingly ORDERS that Defendant be released to

23   an appropriate RRC program in the Western District of Washington within 24 hours.

24          //

25          //

26          //


     ORDER
     CR15-0202-JCC
     PAGE - 6
             Case 2:15-cr-00202-JCC Document 366 Filed 08/07/20 Page 7 of 7




 1         DATED this 7th day of August 2020.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0202-JCC
     PAGE - 7
